Appeal by the State from a judgment, entered in the Court of Claims on May 18, 1970, which awarded the claimants the sum of $17,650 for damages resulting from appropriation of their real property. Upon this appeal the State questions only the amount of $7,500 awarded for consequential damages and, accordingly, $10,150 awarded for direct damages is eoncededly correct. The record establishes that as to consequential damages, there would be none except as the frontage appropriation by the State has affected the parking area available to the claimants’ commercial establishment. The trial court appears to have found that the claimants could not utilize otherwise vacant land at the site to provide new and additional parking areas. However, that finding has no support in the present record. Upon the present record the buildings and land of the claimants suffered no consequential damages other than what it would cost to replace the parking facilities appropriated by the State. The claimants offered no proof as to any cost to cure the lack of adequate parking facilities. However, the State offered proof that said amount would be the sum of $2,590 and we find that claimants are entitled to said sum only. Judgment modified, on the law and the facts, so as to reduce the award for damages to $12,740, and, as so modified, affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.